Citation Nr: 1031697	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In July 2009, the Veteran testified at a hearing conducted by a 
Decision Review Officer at the RO.  The Veteran also testified in 
June 2010 at a hearing conducted by the undersigned Veterans Law 
Judge; this hearing also took place at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected post traumatic 
stress disorder (PTSD) renders him unable to obtain or retain 
substantially gainful employment.  The record reflects that his 
service-connected PTSD - his sole service-connected disability - 
is evaluated as 70 percent disabling.  See November 2006 RO 
rating decision.  The Veteran meets the threshold minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a) due to 
the fact that his single service-connected disability is rated at 
60 percent or more.  

In April 2006, the Veteran submitted a VA Form 21-8940 
(application for increased compensation based on unemployability) 
to the RO.  He claimed to have last worked full time in May 2001.  
He added that he became too disabled to work at that same time.  
The Veteran reported having completed high school.  


An October 2003 VA examination report shows that the Veteran 
sustained serious injuries as a result of being involved in a 
motor vehicle accident in May 2002, after which he was no longer 
able to work.  A January 2004 VA PTSD examination report shows 
that the Veteran was diagnosed as having PTSD, and that a history 
of a motor vehicle accident in May 2001 was reported.  

The Veteran is also shown to have been afforded a VA PTSD 
examination, most recently in December 2008.  The examiner 
pointed out that while the Veteran had been followed by his 
primary care physician at the VA Medical Center (VAMC) in 
Huntington, West Virginia, he had not participated in individual 
or group therapy since he was last examined [in January 2004].  
To this, the Board observes that review of the Veteran's claims 
file includes VA outpatient mental health records, dated most 
recently in March 2006.  The Veteran complained of panic attacks 
occurring at least once a week.  He added that because of this he 
avoided crowds.  He added that he had much difficulty in his 
marital relationship with his wife.  The Veteran informed the 
examiner that he last worked in 2001.  He noted that he retired 
due to his involvement in a automobile accident which damaged his 
left leg.  PTSD was diagnosed, and a global assessment of 
functioning (GAF) scale score of 50 was provided.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score from 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  Id.  

The examiner commented that the GAF scale score supplied 
reflected the severity of the Veteran's PTSD symptoms and 
associated mood and panic symptoms.  The examiner added that 
there was no total occupational and social impairment due to the 
PTSD signs and symptoms.  She added that the PTSD signs and 
symptoms did not result in deficiencies in the areas of judgment, 
thinking, family relations, work, mood or school.  The examiner 
did, however, mention the presence of reduced reliability and 
productivity due to the PTSD symptoms.  The examiner concluded by 
opining that the Veteran was not considered unemployable due 
solely to the signs and symptoms of PTSD and associated mood and 
panic symptoms.  

At his hearing with the undersigned in June 2010, the Veteran 
testified that he had last worked in 2002.  See page two of 
hearing transcript (transcript).  He later mentioned that he last 
worked in 2001.  See page 12 of transcript.  He added that he was 
told by a physician at the Huntington VAMC that he was 
unemployable due to his service-connected disability; he did not 
name this physician.  See page 14 of transcript.  His wife 
testified that the Veteran's symptoms had become worse over the 
past 6 to 12 months, and that his condition impacted his ability 
to work.  See page four of transcript.  She added that he had 
frequent panic attacks.  See page six of transcript.  The Veteran 
also testified that he received all of his medical treatment at 
the Huntington VAMC.  See page 18 of transcript.  

In the case of a claim for a total rating based on individual 
unemployability, the duty to assist requires VA to obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities have on his ability to 
work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While 
the Board notes that a negative opinion concerning this question 
is of record (see VA examination dated in December 2008), the 
Board finds credible the June 2010 testimony presented by the 
Veteran's wife, at which time she claimed that his symptoms had 
worsend over the past 6 to 12 months.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The Veteran's wife is deemed competent to 
provide this information, as she lives with the Veteran and 
observes him on a daily basis.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  As such, it is the opinion of the 
Board that a contemporaneous VA examination/opinion is 
appropriate under these facts.  In the course of this 
examination, the VA examiner must address the current impact of 
the appellant's service-connected PTSD alone on his ability to 
maintain substantially gainful employment.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009) (VA has 
an affirmative duty to obtain an examination of the claimant if 
the evidence of record does not contain adequate evidence to 
decide a claim).


As noted, at the June 2010 hearing, the Veteran indicated that he 
had received all his medical treatment concerning his PTSD at the 
VAMC in Huntington, West Virginia.  See page 18 of transcript.  
Medical records are on file from this facility, most recently 
dated in May 2010.  Treatment records, however, pertaining to 
psychiatric treatment afforded the Veteran, are most recently 
dated in March 2006.   Therefore, the RO should obtain all VA 
mental health treatment records dated since March 2006.  It is 
important to note that records generated by VA facilities that 
may have relevance to the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of VA 
mental health treatment records from the VA 
medical facility in Huntington pertaining 
to the Veteran dated from March 2006.  All 
records obtained should be associated with 
the claims folder.

2.  The RO should also schedule the Veteran 
for a VA psychiatric examination by a 
psychiatrist to determine the nature and 
extent of the Veteran's service-connected 
PTSD and its impact on his employability.  
All indicated studies must be performed, 
and all findings should be reported in 
detail.  The examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of his PTSD.

The examiner must provide an opinion 
concerning the degree of social and 
industrial impairment resulting from PTSD, 
to include whether PTSD alone renders the 
Veteran unemployable.  A GAF score with an 
explanation of the significance of the 
score assigned must be provided.  The 
rationale for all opinions expressed should 
be provided.  The claims file must be made 
available to the examiner for review.

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond.


By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


